

116 S3959 IS: Foreign Civil Aviation Authority Assistance Act of 2020
U.S. Senate
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3959IN THE SENATE OF THE UNITED STATESJune 15, 2020Ms. Cantwell (for herself, Mr. Moran, Ms. Klobuchar, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend title 49, United States Code, to provide assistance for foreign civil aviation authorities, and for other purposes.1.Short titleThis Act may be cited as the Foreign Civil Aviation Authority Assistance Act of 2020.2.International aviation safety(a)In generalSection 40104(b) of title 49, United States Code, is amended—(1)by striking The Administrator shall and inserting the following:(1)In generalThe Administrator shall; and(2)by adding at the end the following:(2)Bilateral and multilateral engagement; technical assistanceThe Administrator shall—(A)engage bilaterally and multilaterally, including with the International Civil Aviation Organization, on an ongoing basis to bolster international collaboration, data sharing, and harmonization of international aviation safety requirements including through—(i)sharing of continued operational safety information;(ii)prioritization of pilot training deficiencies, including manual flying skills and flight crew training, to discourage over reliance on automation, further bolstering the components of airmanship; and(iii)prioritizing any other flight crew training areas that the Administrator believes will enhance all international aviation safety; and(B)seek to expand technical assistance provided by the Federal Aviation Administration in support of enhancing international aviation safety, including by—(i)promoting and enhancing effective oversight systems, including operational safety enhancements identified through data collection and analysis;(ii)attaining, maintaining, and enhancing adherence to international safety standards by counterpart civil aviation authorities;(iii)minimizing cybersecurity threats and vulnerabilities across the aviation ecosystem;(iv)supporting the sharing of safety information, best practices, risk assessments, and mitigations through established international aviation safety groups; and(v)providing technical assistance on any other aspect of aviation safety that the Administrator determines is likely to enhance international aviation safety..(b)Authorization of appropriationsthere are authorized to be appropriated such sums as may be necessary to carry out the amendments made by this section. 3.Assistance to foreign aviation authorities(a)In generalSection 40113(e)(1) of title 49, United States Code, is amended by inserting The Administrator also may provide technical assistance related to all aviation safety-related training and operational services in connection with bilateral and multilateral agreements, including further bolstering the components of air­man­ship. after the first sentence.(b)Authorization of appropriationsSection 40113(e) of title 49, United States Code, is amended by adding at the end the following:(5)Authorization of appropriationsThere are authorized to be appropriated to the Administrator, $10,000,000 for each of fiscal years 2021 through 2026 to carry out this subsection. Amounts appropriated under the preceding sentence for any fiscal year shall remain available until expended..4.Support for implementation of improvements to international pilot training to address flight deck automation and human factors(a)Authorization of appropriationsThere are authorized to be appropriated to the International Organizations and Programs (IO&P) account of the Department of State, $2,000,000 for each of fiscal years 2021 through 2026, to remain available until expended. Amounts appropriated under the authority of the preceding sentence should be used for expenditures attributable to supporting implementation of recommendations included in the working paper titled, Pilot Training Improvements to Address Automation Dependency offered by the United States at the 40th Assembly of the International Civil Aviation Organization and related to human-machine interface. (b)Sense of Congress regarding international pilot training standards(1)FindingsCongress makes the following findings:(A)Increased reliance on automation in commercial aviation risks a degradation of pilot skills in flight path management using manual flight control.(B)Manual flight skills are essential for pilot confidence and competence.(C)During the 40th Assembly of the International Civil Aviation Organization, the United States, Canada, Peru, and Trinidad and Tobago presented a working paper titled, Pilot Training Improvements to Address Automation Dependency.(D)The working paper outlines recommendations for the Assembly to mitigate the consequences of automation dependency, including identifying competency requirements for flight path management using manual flight control and assessing the need for new or amended international standards or guidance.(2)Sense of CongressIt is the sense of Congress that, as soon as practicable—(A)the recommendations included in the working paper titled, Pilot Training Improvements to Address Automation Dependency offered by the United States at the 40th Assembly of the International Civil Aviation Organization should be carried out by the Assembly; and(B)the United States should work with the International Civil Aviation Organization and other international aviation safety groups, further bolstering the components of air­man­ship.